Fourth Court of Appeals
                                         San Antonio, Texas
                                    MEMORANDUM OPINION
                                Nos. 04-13-00409-CR & 04-13-00410-CR

                                              Roy MARTINEZ,
                                                  Appellant

                                                    v.
                                               The STATE of
                                            The STATE of Texas,
                                                  Appellee

                   From the 25th Judicial District Court, Guadalupe County, Texas
                          Trial Court Nos. 12-1530-CR & 13-0756-CR-C
                            Honorable W.C. Kirkendall, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: October 30, 2013

MOTIONS TO DISMISS GRANTED; APPEALS DISMISSED

           Appellant filed motions to dismiss these appeals. 1 The motions are granted, and these

appeals are dismissed. See TEX. R. APP. P. 42.2(a).

                                                          PER CURIAM

DO NOT PUBLISH




1
  These appeals were consolidated by order of this court. Accordingly, pursuant to our order, appellant should have
filed a single motion bearing both appeal numbers. However, given appellant is seeking dismissal, we will not require
him to refile the motions as a single motion; rather, we will simply grant both motions.